Citation Nr: 1616905	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. Paul, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $17,348.00, to include the issue of the validity of the overpayment.  

[Other issues on appeal are addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel




INTRODUCTION

The Veteran had active service from July 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Debt Management Center (DMC) in St. Paul, Michigan.  

In July 2014, the issue of entitlement to waiver of an overpayment in the amount of $17,348.00, to include the issue of the validity of the overpayment, was remanded to the Agency of Original Jurisdiction for further development and it has now been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The amount of the Veteran's benefits payment was miscalculated by failing to account for payments made from January 1, 1993 through December 1, 1998, when calculating a retroactive award, and the miscalculation was not based on an act of commission or omission by the Veteran, or with her knowledge, and recovery of the overpayment would cause her undue financial hardship.  


CONCLUSIONS OF LAW

1.  An overpayment of $17,348.00 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911 (2015); VAOPGCPREC 6-98 (Apr. 24, 1998).

2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of benefits in the amount of $17,348.00.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).

3.  Recovery of the overpayment of benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  An overpayment may arise from any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956(a) (2015).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2015); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 

In the August 2009 letter proposing to create the debt, the Veteran was informed that VA's computer system did not account for her period of entitlement to benefits from January 1, 1993, to December 1, 1998, because it did not contain the necessary information.  In a November 2009 VA internal memorandum, VA personnel were requested to input a debt in the amount of $17,348.00 because an award action on June 29, 2009, released retroactive benefits without considering amounts that were previously paid from January 1, 1993, to December 1, 1998.  

The overpayment was created as a result of a VA error when calculating the retroactive payment.  The Veteran was overpaid solely as a result of that error and she accepted benefit payments.  Therefore, the debt is valid.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).  In this case, the phrase equity and good conscience means arriving at a fair decision between the Veteran and VA.  38 C.F.R. § 1.965 (2015).

In making this determination, the Board must consider the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2015).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544 (1994).  If warranted, the Board grant a waiver of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  In cases where there is no fraud, misrepresentation, or bad faith on a Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302(a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2015).

The first consideration of equity and good conscience is whether the Veteran was at fault in the creation of the overpayment.  In this case, the overpayment was solely the fault of VA error, as indicated in the August 2009 notice letter and November 2009 internal memorandum.  38 C.F.R. § 1.965(a)(2) (2015).

While the Veteran may have received some unjust enrichment by the overpayment, that was entirely without fault on her part.  Also, evidence of record indicates that the collect the overpayment debt would result in undue hardship to the appellant.  Therefore, based on those factors, the Board finds that to collect the debt would be against equity and good conscience. 38 C.F.R. § 1.965 (2015).

The debt in this case is solely the fault of VA, and to collect the debt would cause undue hardship to the appellant.  Therefore, equity and good conscience are in favor of waiving recovery of the Veteran's debt.  After applying the relevant factors to the evidence of record, the Board finds that recovery of the overpayment violates the principles of equity and good conscience, and waiver of recovery is granted.


ORDER

The Veteran's debt in the amount of $17,348.0, incurred as a result of an overpayment of VA benefits is valid, but waiver of recovery of an overpayment of that debt is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


